         Case 1:19-cv-07787-AT-KNF Document 71 Filed 09/03/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
PEGASO DEVELOPMENT INC.,                              :

                                    Plaintiff,      :
                                                                       ORDER
                          v.                        :
                                                               19-CV-7787 (AT) (KNF)
MORIAH EDUCATION MANAGEMENT :
LP AND MORIAH SOFTWARE
MANAGEMENT LP,              :

                                     Defendants. :
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        A judgment was entered in favor of the plaintiff and against Moriah Education

Management LP and Moriah Education Management, LLC “(collectively, ‘Debtors’),” “as to

Count I of the complaint,” finding the debtors liable to the plaintiff, “jointly and severally, in the

amount of $2,758,567.13 plus any interest that has accrued and will accrue each day following

March 17, 2020.” Docket Entry No. 46. Before the Court is a motion by non-parties Greg

Zilberstein (“Zilberstein”) and Black Dolphin Capital Management, LLC (“Black Dolphin”) to

vacate restraining notices on them served by the plaintiff, “pursuant to Federal Rule of Civil

Procedure 69 and New York Civil Practice Law and Rules [‘CPLR’] § 5240.”

                                      MOVANTS’ CONTENTIONS

The movants assert:

        Plaintiff issued the Restraining Notices and information subpoenas to Black
        Dolphin and Zilberstein, seeking all information regarding their financial assets and
        holdings, even though neither Black Dolphin nor Zilberstein were parties to the
        action, they have no liability to Pegaso, and they have no assets in which MEM has
        an interest. Harrison Decl., Exs. C (Restraining Notice and Subpoena to Black
        Dolphin), D (Restraining Notice and Subpoena to Zilberstein).




                                                          1
       Case 1:19-cv-07787-AT-KNF Document 71 Filed 09/03/20 Page 2 of 6




The movants argue that the restraining notices should be vacated because “they seek to restrain

debts and assets in which the judgment debtor,” Moriah Education Management, LLC, referred

by the movants as “MEM,” “has no interest.” In a footnote to their memorandum of law, the

movants assert:

       The Complaint in the underlying action named as defendant the wrong party,
       Moriah Education Management LP, which does not exist. Prior counsel for
       Defendant in the action appeared and answered on behalf of Moriah Education
       Management LLC. A stipulated judgment was entered jointly and severally against
       both MEM LP and MEM LLC.


The movants assert:

       The Restraining Notices on their face restrain Zilberstein and Black Dolphin from
       selling, assigning, transferring, or interfering with “any property in which you have
       an interest.” Harrison Decl., Exs. C at 1, D at 1. Thus, the Restraining Notices
       apply broadly to any property or debt in which Zilberstein and Black Dolphin have
       an interest, and are not limited, as they must be, to imposing restraints on debts and
       assets in which MEM has an interest. They therefore plainly violate CPLR §
       5222(b) and should be vacated on that ground alone. Similarly, the Restraining
       Notices are invalid because they do not allege with any specificity the purported
       debt owed by MEM to the non-debtors or the interest MEM has in the assets sought
       to be restrained. Nor has Plaintiff provided any evidence whatsoever for its
       conclusory assertions in the Restraining Notices that Zilberstein and Black Dolphin
       “appear[]” to owe a debt to MEM or possess property in which MEM has an
       interest.” Indeed, the Restraining Notices are contradicted by Plaintiff’s counsel’s
       July 15, 2020 letter, in which Plaintiff acknowledged that it knows of no assets
       belonging to Zilberstein or Black Dolphin in which MEM has an interest. See
       7/31/20 Harrison Decl., Ex. B (noting that Plaintiff must rely on any statements by
       MEM, Zilberstein, and Black Dolphin as to whether “the assets of Black Dolphin
       or Zilberstein are related in any way to the assets of the judgment debtor[.]”).
       Further, Zilberstein has submitted an unrebutted sworn statement that neither he
       nor Black Dolphin owe a debt to MEM, and MEM does not have an interest in any
       asset belonging to Zilberstein or Black Dolphin. Zilberstein Aff. ¶ 2. It is thus
       clear that Plaintiff disingenuously seeks to use the Restraining Notices as a tool to
       further their fishing expedition into, and harassment of, Zilberstein and Black
       Dolphin.

According to the movants, the plaintiff’s unsupported assertion that they are “alter egos of

MEM” is not a sufficient basis for restraining notices because the assets of nonparties may not be



                                                 2
        Case 1:19-cv-07787-AT-KNF Document 71 Filed 09/03/20 Page 3 of 6




restrained under CPLR § 5222 until the alleged alter ego status has been adjudicated and liability

for the previous judgment determined.

       In support of their motion, the movants submitted declarations by Zilberstein and their

counsel, David B. Harrison (“Harrison”). Zilberstein states in his declaration:

       1. I am a non-party to this case and the sole member and manager of defendant
       Moriah Education Management LLC (“MEM”), and of non-party Black Dolphin
       Capital Management, LLC (“Black Dolphin”). I submit this declaration in support
       of Black Dolphin’s and my motion to vacate the restraining notices served on us by
       plaintiff Pegaso Development, Inc. I have personal knowledge of the facts and
       circumstances set forth herein.
       2. Neither Black Dolphin nor I owe any debt to MEM, and MEM does not have any
       interest in any assets belonging to either Black Dolphin or me.

Harrison states in his declaration:

       I am a partner with Spiro Harrison, counsel for defendant Moriah Education
       Management LP and Moriah Education Management LLC (“MEM” or
       “Defendant”), and nonparties Greg Zilberstein and Black Dolphin Capital
       Management, LLC (“Black Dolphin”). I submit this declaration in support of
       Zilberstein’s and Black Dolphin’s motion to vacate the restraining notices served
       by Pegaso Development, Inc. (“Pegaso” or “Plaintiff”) on them. . . . Attached
       hereto as Exhibit A is a true and correct copy of a letter from me to Gabriel
       Aizenberg, dated June 23, 2020. . . . Attached hereto as Exhibit B is a true and
       correct copy of a letter from Gabriel Aizenberg to me, dated July 15, 2020.


                                PLAINTIFF’S CONTENTIONS

       The plaintiff asserts that the restraining notices seek to restrain Zilberstein and Black

Dolphin from transferring assets or disposing off debts owed to both judgment debtors, Moriah

Education Management, LLC and Moriah Education Management, LP. According to the

plaintiff, the motion seeks to vacate the restraining notices only with respect to Moriah

Education Management, LLC. The plaintiff argues that the motion

       should be denied as moot because: (i) Zilberstein and Black Dolphin have
       submitted an affidavit to the Court that neither Zilberstein nor Black Dolphin owes
       any debt to judgment debtor MEM LLC and MEM LLC does not have any interest
       in any of Zilberstein’s or Black Dolphin’s assets; and (ii) based upon this sworn

                                                 3
       Case 1:19-cv-07787-AT-KNF Document 71 Filed 09/03/20 Page 4 of 6




       representation, Pegaso is promptly withdrawing the restraining notices issued to
       Zilberstein and Black Dolphin as to MEM LLC.


                                      LEGAL STANDARD

       (1) Money Judgment; Applicable Procedure. A money judgment is enforced by a
       writ of execution, unless the court directs otherwise. The procedure on execution--
       and in proceedings supplementary to and in aid of judgment or execution--must
       accord with the procedure of the state where the court is located, but a federal statute
       governs to the extent it applies.
       (2) Obtaining Discovery. In aid of the judgment or execution, the judgment creditor
       or a successor in interest whose interest appears of record may obtain discovery
       from any person--including the judgment debtor--as provided in these rules or by
       the procedure of the state where the court is located.

       Fed. R. Civ. P. 69(a).

       A restraining notice served upon a person other than the judgment debtor or obligor
       is effective only if, at the time of service, he or she owes a debt to the judgment
       debtor or obligor or he or she is in the possession or custody of property in which
       he or she knows or has reason to believe the judgment debtor or obligor has an
       interest, or if the judgment creditor or support collection unit has stated in the notice
       that a specified debt is owed by the person served to the judgment debtor or obligor
       or that the judgment debtor or obligor has an interest in specified property in the
       possession or custody of the person served.

       CPLR § 5222.


“The court may at any time, on its own initiative or the motion of any interested person, and

upon such notice as it may require, make an order denying, limiting, conditioning, regulating,

extending or modifying the use of any enforcement procedure.” CPLR § 5240.

                          APPLICATION OF LEGAL STANDARD

       The movants seek to vacate the restraining notices they contend were served on them by

the plaintiff. The movants support their motion by Zilberstein’s declaration and Harrison’s

declaration with Exhibits A and B. The movant failed to support their motion with evidence of

the restraining notices they seek to vacate. In their memorandum of law, the movants rely



                                                  4
       Case 1:19-cv-07787-AT-KNF Document 71 Filed 09/03/20 Page 5 of 6




improperly on their counsel’s declaration submitted in support of the judgment debtors’

opposition to the plaintiff’s motion for a turnover order, to which “the restraining notice and

information subpoena to Black Dolphin are attached hereto as Exhibit C, and true and correct

copies of the restraining notice and information subpoena to Zilberstein are attached hereto as

Exhibit D.” Docket Entry No. 54. Although the movants do not assert that their motion is

supported by evidence other than Zilberstein’s declaration and Harrison’s declaration with

Exhibits A and C, neither of which mentions Exhibits C and D of Harrison’s declaration in

support of the judgment debtors’ opposition to the plaintiff’s motion for a turnover order, and

they reference improperly exhibits not submitted in support of the instant motion, the Court will

consider Exhibits C and D to Harrison’s declaration in support of the judgment debtors’

opposition to the plaintiff’s motion for a turnover order, Docket Entry No. 54, in determining the

instant motion.

       “Information Subpoena in Aid of Execution” served on Zilberstein and Black Dolphin

each references both judgment debtors, Moriah Education Management, LP and Moriah

Education Management, LLC, and seeks information concerning the judgment debtors, defined

as follows: “‘Judgment Debtor’ or ‘Judgment Debtors’ refers to each of Moriah Education

Management, LP and non-party Moriah Education Management, LLC.” The movants did not

make a motion to vacate the restraining notices on Zilberstein and Black Dolphin concerning

information requested with respect to judgment debtor Moriah Education Management LP.

Thus, parts of the restraining notices on Zilberstein and Black Dolphin concerning judgment

debtor Moriah Education Management LP are not before the Court.

       The plaintiff is correct that the movants’ motion, including arguments and evidence in its

support, concern only judgment debtor Moriah Education Management, LLC, on whose behalf



                                                 5
       Case 1:19-cv-07787-AT-KNF Document 71 Filed 09/03/20 Page 6 of 6




Zilberstein stated under penalty of perjury: “Neither Black Dolphin nor I owe any debt to MEM,

and MEM does not have any interest in any assets belonging to either Black Dolphin or me.”

The Court finds that the plaintiff’s withdrawal of the restraining notices as they concern

judgment debtor Moriah Education Management, LLC, Docket Entry No. 68, moots the

movants’ motion concerning judgment debtor Moriah Education Management, LLC.

                                         CONCLUSION

       For the foregoing reasons, the movants’ motion, Docket Entry No. 60, is denied as moot.

Dated: New York, New York
       September 3, 2020                                     SO ORDERED:




                                                 6
